In his motion for rehearing appellant insists that this court was in error in the disposition made of each bill of exception urged on original submission.
In regard to bill No. 2, considering the question of appellant's counsel in connection with the answer of the witness Brand, made the answer subject to an inference by the jury that the "four or five cases" referred to by Brand might all have been against appellant. The withdrawal of the answer appears more in favor of than against appellant. This court cannot go into a matter of speculation as to the reasons prompting the district attorney to object to the answer, nor those of the court in ruling on the matter. The thing that concerns us is to determine the best we may whether the result of the ruling injured appellant.
We have again examined each and every one of the bills of exception (including Nos. 5 and 8, not discussed in our original opinion) in connection with the written argument filed in support of the motion for rehearing, and are confirmed in the views heretofore expressed that no *Page 136 
reversible error appears. A further discussion of the questions raised would necessarily extend the opinion.
The motion for rehearing is overruled.
Overruled.